—Order unanimously reversed, on the law, with costs, and motion granted. Memorandum: Defendants’ motion to preclude or to compel plaintiff to furnish a further bill of particulars should have been granted. Plaintiff’s responses to paragraphs 11 through 17 of the demand for bill of particulars are palpably inadequate. Plaintiff is not excused from answering the demands because of his claim that defendants have full knowledge of the facts (see, 6 Carmody-Wait 2d, NY Prac § 36:23; Waldman v Allen, 87 AD2d 817; Spencer v Holt, 86 AD2d 981; Le Frois Foods Corp. v Policy Advancing Corp., 59 AD2d 1013). Plaintiff shall be precluded from presenting evidence as to the matters requested in paragraphs 11 through 17 of the demand, unless within 20 days of the entry and service of the order herein, he serves a further bill of particulars adequately responding to the demand. (Appeal from order of Supreme Court, Monroe County, Curran, J.— preclusion order.) Present—Callahan, J. P., Denman, Boomer, Green and Balio, JJ.